Judgment unanimously reversed on the law and facts and a new trial granted, with costs to abide the event. Memorandum: The error committed by the trial court in charging the jury, in the actions brought by the Sherwoods, that Justin Fleming was negligent as a matter of law, so infected the result in the present case that, in the interest of justice, a new trial should be had. We are also mindful of the error occasioned by the failure adequately to instruct the jury regarding the testimony and effect of the skid marks and speed of the Sherwood car. (Appeal from judgment of Monroe Trial Term in automobile negligence action.) Present — Del Vecchio, J. P., Marsh, Gabrielli, Moule and Bastow, JJ.